Proceeding pursuant to Executive Law § 298 to review an order of the New York State Division of Human Rights, dated August 30, 1984, which dismissed petitioner’s complaint upon a finding that there was no probable cause to believe that the respondent State University of New York Downstate Medical Center had engaged in an unlawful discriminatory practice relating to employment because of his race and color.
Order confirmed and proceeding dismissed, without costs or disbursements.
The record shows that the State Division of Human Rights complied fully with the duty imposed upon it by statute and regulation to investigate the complaint, and to afford the complainant an opportunity to rebut evidence submitted by the respondent (Executive Law § 297 [2]; 9 NYCRR 465.6; Brown v State Human Rights Appeal Bd., 73 AD2d 606). The record also shows that the decision to reclassify the position of the supervisor of the radiology department as a noncivil service position and to appoint someone other than petitioner to that position had absolutely no racial basis. The order under review is supported by sufficient evidence and was reasonably made, especially in view of petitioner’s unwillingness to relinquish his civil service position to assume the newly created noncivil service position. Accordingly, it is confirmed and the proceeding is dismissed (Brown v State Human Rights Appeal Bd., supra; Matter of Cornwell v IBM Corp., 67 AD2d 1034). Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur.